Title: To Thomas Jefferson from Mawlay Sulayman, Sultan of Morocco, 11 October 1803
From: Sulayman, Mawlay, Sultan of Morocco
To: Jefferson, Thomas


          
          Translation.—
          In the name of the Clement and Most Merciful God.—
          In him we have put our trust and he is our best Protector.
          There is no Power or Strength but in the Great God.—
          From the Servant of God. Prince of the Believers.
          He who has put his trust in the Lord of all the Creation, Soliman Ben Mohamet—Ben Abd Allah—Ben Ismail,—decended from the Prophet from Hassan and from Alli.—
          May God magnify his charge and may his Sun and Full Moon shine in the highest Heaven with Splendour.—
        
       
          ImperialSeal.—
          Impression.—Soliman Ben Mohamet—Ben Abd Allah—
          May God be merciful to him.—
          In six Angles.—God—Mohamet—Abubeker—Omar—Ottoman—Alli—
          Around the Seal—God alone directs me, in him I trust and to him I turn.—
          
          To the President of the Americans—a Prince and to all the Senate
   *The Arabic word is Divan.
—Health.—
          Know ye that between some of our Vessels rendered Victorious by God and some of yours some enmity has happened at Sea, and the affair became so serrious as that some Vessels of each party were taken.—
          So soon as we heard of this we felt concern at it, as we were still in Peace and Friendship and we desired that all the Vessels might be brought to Tangier which is under the protection of God.—When we had seen what had happened between the Nations we found it was a matter of little consequence and such as demanded no great attention, we sought to accommodate it and we have succeeded.—And we make known to you what has happened that you may know we continue upon that Peace and Friendship you settled with our Lord and Master and Father (to whom God be Merciful) in the Year 1200, and the same which you settled with us (exalted by God) when we renewed that Treaty in the year 1210.—
          And know ye that all the Treaties entered into between the two Nations remain as they were and that they shall not be altered or changed—This you are all to understand, and be assured of with all certainty and you are to hold to this.—This has been written to you at the Port of Tangier (which God surround) on the 24h. Chemadi the second in the year 1218 which corresponds to the European date the last of September in the year of the Messiah 1803.—
          
          Memorandum.—
          As the Moors reckon by the old style, the date corresponds to the 11h. October 1803.—
          
        